DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
Claim Rejections - 35 USC § 112
 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


  Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 Regarding claim 8, the phrase “said piece of furniture further comprises a lounger chair” in line 2 is unclear, as the phrase “further comprises” suggests the furniture additionally includes a lounger chair, which makes the claim unclear whether more than one chairs are being claimed (claim 1 already claims a chair structure, the dependency of claim 8 on claim 1 suggests there are now at least two chairs). 
 Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

 
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gerharz (US 2019/0283643).
Regarding claim 1, Gerharz discloses an auto cycle lumbar massage system for a piece of furniture, comprising: 
a seat portion (30); 
a back portion (34); 
a lumbar support portion (38); and 
a lumbar actuator (drive unit 40) operatively connected to said lumbar support portion of said piece of furniture (paragraph [0047]) for extending and retracting said lumbar support portion of said piece of furniture in accordance with a predetermined repetitive cyclic mode of operation (paragraphs [0054] and [0059]) so as to effectively provide massage therapy to the lumbar region of a person's back when the person is seated upon said piece of furniture (Abstract).
   
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerhartz in view of Patrick (US 9,661,928).
 Regarding claim 2, Gerharz discloses a side switch housing (control panel 10) mounted upon a side of said furniture piece (see Fig. 1) and comprising a first button (switching element 12) which, when depressed, transmits a signal to said lumbar actuator so as to actuate said lumbar support portion of said piece of furniture in accordance with a predetermined repetitive cyclic mode of operation so as to effectively provide massage therapy to the lumbar region of a person's back when the person is seated upon said piece of furniture (paragraph [0055]), but does not disclose a control box  mounted within said piece of furniture, wherein button when depressed transmits a signal to said control box which, in turn, transmits a signal to said lumbar actuator so as to actuate said lumbar support portion.
However, Patrick teaches (Fig. 2) a control box (controller 24, shaped like a box as shown in Fig. 2) mounted within said piece of furniture, and an interface (32) integrated into the vehicle having one or more buttons button (34) that, when depressed transmits a signal to said control box which, in turn, transmits a signal to said lumbar actuator so as to actuate said lumbar support portion (see Col. 3 lines 7-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Gerharz to include a control box  mounted within said piece of furniture, wherein button when depressed transmits a signal to said control box which, in turn, transmits a signal to said lumbar actuator so as to actuate said lumbar support portion, as taught by Patrick, for the purpose of allowing for the controller functions to be separated from the switching functions, so that if one needs to be replaced, user is not required to replace both.
Regarding claim 3, modified Gerharz discloses depression of said first button (switch 12 of Gerharz) which, when depressed a multiplicity of times, transmits signals to said control box which, in turn, transmits signals to said lumbar actuator so as to actuate said lumbar support portion of said piece of furniture in accordance with a plurality of different predetermined repetitive cyclic modes of operation (see paragraphs [0054]-[0056]. Switch 12 has multiple modes, which are dependent on which portion of switch is pressed, therefore multiplicity of times are pressed when going from one mode to next), as selected by the person seated upon said piece of furniture, so as to effectively provide massage therapy to the lumbar region of a person's back, in accordance with different frequencies of activation of said lumbar actuator, when the person is seated upon said piece of furniture so as to achieve different degrees of massage and relaxation to the person seated upon said piece of furniture (paragraphs [0054]-[0056]).
 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerhartz in view of Patrick (US 9,661,928), and further in view of Jacobs (US 20210169234).
Regarding claim 4, modified Gerharz discloses a panel comprising a plurality of buttons mounted to the switch housing, but does not disclose a footrest portion; a main actuator operatively connected to said back portion and said footrest portion; and a second button such that when said second button is depressed, a signal is sent to said control box so as to actuate said main actuator for moving said footrest and back portions of said furniture piece toward extended or retracted positions.
However, Jacobs teaches (Fig. 3A) a system comprising a footrest portion (330a) and a back portion (315a), a main actuator (motor actuator, paragraph [0203]) operatively connected to said back portion and said footrest portion; and a second button (button of interface 1100a) connected to said control box (controller 800) such that when said second button is depressed, a signal is sent to said control box so as to actuate said main actuator for moving said footrest and back portions of said furniture piece toward extended or retracted positions (paragraph [0204]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Gerharz to include a footrest portion; a main actuator operatively connected to said back portion and said footrest portion; and a second button such that when said second button is depressed, a signal is sent to said control box so as to actuate said main actuator for moving said footrest and back portions of said furniture piece toward extended or retracted positions, as taught by Jacobs, for the purpose of allowing user to use device in reclined or extended position.
  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerhartz in view of Patrick (US 9,661,928), and further in view of Worlitz (US 20160046218).
Regarding claim 5, modified Gerharz discloses a headrest portion (see headrest 36 in Fig. 1 Gerharz), but does not disclose a headrest actuator operatively connected to headrest portion; and a third button mounted upon said side switch housing and operatively connected to said control box such that when said third button is depressed, a signal is sent to said control box so as to actuate said headrest actuator for moving said headrest of said furniture piece toward extended or retracted positions.
However, Worlitz teaches (Fig. 1) a system comprising a headrest portion (see Fig. 1), a headrest actuator (drive 9) operatively connected to headrest portion; and a third button (switch of control unit, paragraph [0018]) operatively connected to said control box (control apparatus [0031]) such that when said third button is depressed, a signal is sent to said control box so as to actuate said headrest actuator for moving said headrest of said furniture piece toward extended or retracted positions (“extended” when height increased, “retracted” when height decreased, see paragraph [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Gerharz to include a headrest actuator operatively connected to headrest portion; and a third button mounted upon said side switch housing and operatively connected to said control box such that when said third button is depressed, a signal is sent to said control box so as to actuate said headrest actuator for moving said headrest of said furniture piece toward extended or retracted positions, as taught by Worlitz, for the purpose of allowing for adjustment of headrest height (paragraph [0031]).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerhartz in view of Patrick (US 9,661,928), and further in view of Salagean (US 20110147187).
Regarding claim 6, modified Gerharz discloses a plurality of buttons and a lumbar portion, but does not disclose a fourth button mounted upon said side switch housing and operatively connected to said control box such that when said fourth button is depressed, a signal is sent to said control box so as to actuate said lumbar actuator for moving said lumbar portion of said furniture piece toward extended or retracted positions.
However, Salagean teaches (Fig. 1 and 2) a system comprising fourth button (24) mounted upon said side switch housing (10) and operatively connected to said control box (comprising compnents 40, 46, 50, 52) such that when said fourth button is depressed, a signal is sent to said control box so as to actuate said lumbar actuator for moving said lumbar portion of said furniture piece toward extended or retracted positions (paragraph [0035]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Gerharz to include a fourth button mounted upon said side switch housing and operatively connected to said control box such that when said fourth button is depressed, a signal is sent to said control box so as to actuate said lumbar actuator for moving said lumbar portion of said furniture piece toward extended or retracted positions, as taught by Salagean, for the purpose of allowing for adjustment of width of the backrest (paragraph [0035] Salagean).
 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerhartz in view of Patrick (US 9,661,928), and further in view of Ruggiero (US 20210275388).
Regarding claim 7, modified Gerharz discloses a side switch housing but does not disclose a USB port provided upon said side switch housing for permitting mobile devices to be connected to said USB port in order to recharge said mobile devices.
However, Ruggiero teaches (Fig. 1-2) a massage chair comprising a side switch housing (114) including a USB port 210 for permitting mobile phone devices to be connected and recharged by the USB port (paragraph [0044]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of modified Gerharz to include a USB port provided upon said side switch housing for permitting mobile devices to be connected to said USB port in order to recharge said mobile devices, as taught by Ruggiero, for the purpose of allowing user to charge phone while using device (paragraph [0044] Ruggiero).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gerhartz in view of Noble (US 4840425). 
Regarding claim 8, as best understood, Gerharz does not disclose the furniture comprises a lounger chair.
However, Noble teaches (Fig. 1) a massage system that can be incorporated in a vehicle seat or massage chair (Col. 3 lines 8-19).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the furniture of modified Gerharz to further comprise a lounger chair, as taught by Noble, for the purpose of allowing user to receive massage in a reclined or extended position, as well as to increase user comfort during therapy session.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3 and 7-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 17 and 19 of U.S. Application No. 17/187,967. 
Although the claims are not identical, they are not patentably distinct from one another.  The application claims are broader in at least one aspect and also recite additional features not claimed in the patent claims.
For claim 1:
Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the application claims highlights (see underlined features in the patent claims) what elements have been excluded in the presentation of the application claims.  
Application ‘967 claim 1
Instant Application claim 1
An auto cycle lumbar massage system for a piece of furniture, comprising: a seat portion; a back portion; a lumbar support portion; a lumbar actuator operatively connected to said lumbar support portion of said piece of furniture for extending and retracting said lumbar support portion of said piece of furniture in accordance with a predetermined repetitive cyclic mode of operation so as to effectively provide massage therapy to the lumbar region of a person's back when the person is seated upon said piece of furniture; and at least one inflatable/deflatable air bladder implement operatively connected to said back portion of said piece of furniture for inflation and deflation of said at least one inflatable/deflatable air bladder implement in accordance with a predetermined repetitive cyclic mode of operation so as to effectively provide massage therapy to at least one region of a person's back when the person is seated upon said piece of furniture in addition to said massage therapy provided to the person's back by said lumbar actuator.
An auto cycle lumbar massage system for a piece of furniture, comprising: a seat portion; a back portion; a lumbar support portion; and a lumbar actuator operatively connected to said lumbar support portion of said piece of furniture for extending and retracting said lumbar support portion of said piece of furniture in accordance with a predetermined repetitive cyclic mode of operation so as to effectively provide massage therapy to the lumbar region of a person's back when the person is seated upon said piece of furniture.


Thus, it is apparent, for the broadening aspect, that application ‘967 claim 1 includes features that are not in instant application claim 1.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Since application claim 1 is anticipated by application ‘967 claim 1, with respect to the broadening aspect, and since anticipation is the epitome of obviousness, then application claim 1 is obvious over application ‘967 claim 1with respect to the broadening aspect.
For dependent claims 2-3, 7 and 8 the recited limitations are contained in patent claims 5, 17, and 19, respectively.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of Application ‘967 in view of Jacobs (US 20210169234).
Regarding claim 4, claim 3 of application ‘967 does not disclose a footrest portion; a main actuator operatively connected to said back portion and said footrest portion; and a second button such that when said second button is depressed, a signal is sent to said control box so as to actuate said main actuator for moving said footrest and back portions of said furniture piece toward extended or retracted positions.
However, Jacobs teaches (Fig. 3A) a system comprising a footrest portion (330a) and a back portion (315a), a main actuator (motor actuator, paragraph [0203]) operatively connected to said back portion and said footrest portion; and a second button (button of interface 1100a) connected to said control box (controller 800) such that when said second button is depressed, a signal is sent to said control box so as to actuate said main actuator for moving said footrest and back portions of said furniture piece toward extended or retracted positions (paragraph [0204]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 3 application ‘967 to include a footrest portion; a main actuator operatively connected to said back portion and said footrest portion; and a second button such that when said second button is depressed, a signal is sent to said control box so as to actuate said main actuator for moving said footrest and back portions of said furniture piece toward extended or retracted positions, as taught by Jacobs, for the purpose of allowing user to use device in reclined or extended position.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of Application ‘967 in view of Worlitz (US 20160046218).
Regarding claim 5, claim 3 of Application ‘967 does not disclose a headrest actuator operatively connected to headrest portion; and a third button mounted upon said side switch housing and operatively connected to said control box such that when said third button is depressed, a signal is sent to said control box so as to actuate said headrest actuator for moving said headrest of said furniture piece toward extended or retracted positions.
However, Worlitz teaches (Fig. 1) a system comprising a headrest portion (see Fig. 1), a headrest actuator (drive 9) operatively connected to headrest portion; and a third button (switch of control unit, paragraph [0018]) operatively connected to said control box (control apparatus [0031]) such that when said third button is depressed, a signal is sent to said control box so as to actuate said headrest actuator for moving said headrest of said furniture piece toward extended or retracted positions (“extended” when height increased, “retracted” when height decreased, see paragraph [0031]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 3 of Application ‘967 to include a headrest actuator operatively connected to headrest portion; and a third button mounted upon said side switch housing and operatively connected to said control box such that when said third button is depressed, a signal is sent to said control box so as to actuate said headrest actuator for moving said headrest of said furniture piece toward extended or retracted positions, as taught by Worlitz, for the purpose of allowing for adjustment of headrest height (paragraph [0031]).

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of Application ‘967 in view of Salagean (US 2011/0147187).
Regarding claim 6, claim 3 of Application ‘967 discloses a plurality of buttons and a lumbar portion, but does not disclose a fourth button mounted upon said side switch housing and operatively connected to said control box such that when said fourth button is depressed, a signal is sent to said control box so as to actuate said lumbar actuator for moving said lumbar portion of said furniture piece toward extended or retracted positions.
However, Salagean teaches (Fig. 1 and 2) a system comprising fourth button (24) mounted upon said side switch housing (10) and operatively connected to said control box (comprising compnents 40, 46, 50, 52) such that when said fourth button is depressed, a signal is sent to said control box so as to actuate said lumbar actuator for moving said lumbar portion of said furniture piece toward extended or retracted positions (paragraph [0035]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of claim 3 of Application ‘967 to include a fourth button mounted upon said side switch housing and operatively connected to said control box such that when said fourth button is depressed, a signal is sent to said control box so as to actuate said lumbar actuator for moving said lumbar portion of said furniture piece toward extended or retracted positions, as taught by Salagean, for the purpose of allowing for adjustment of width of the backrest (paragraph [0035] Salagean).
 
 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Misch (US 2015/0251573) discloses a lumbar massage device having a switching device with variety of buttons.
Muck (US 2015/0115679) discloses a lumbar massage device having a variable lumbar support.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785